DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 10/27/2020 has been fully considered. Claims 1, 3-15 and 17-22 are pending.

Election/Restrictions
Claims 1, 3-6, 8-15 and 17-22 are allowable. The restriction requirement between species 1, claims 4-6 and species 2 (claim 7), as set forth in the Office action mailed on 8/5/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement mailed 8/5/2019 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1, 3-15 and 17-22 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art Onishi (JP 2014-203671) does not disclose the printed matter comprising the plurality of clear element layers in a series of stacked layers and the light adjustment layer covering only a portion of a surface of the layer immediately thereunder in combination with the other limitations of the claims.
The transparent ink layers #14 in Fig. 2 of Onishi are arranged side by side and would not read on the claimed plurality of clear element layers in a series of stacked layers as side by side layers are not the same as stacked layers. The colored ink layer #15 covers the entire top surface of transparent ink layer #14 in Fig. 2 of Onishi and would not read on the claimed light adjustment layer covering only a portion of a surface of the layer immediately thereunder as the top surface of the transparent ink layer #14 (the layer immediately thereunder) is fully covered by the colored ink layer #15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LUCAS A STELLING/Primary Examiner, Art Unit 1773